Citation Nr: 1508076	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder, to include astigmatism and presbyopia. 

2.  Entitlement to an increased rating in excess of 10 percent for essential hypertension.  


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from March 1984 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, granted service connection for essential hypertension and assigned a 10 percent disability rating and denied service connection for an eye disorder.  

In the Veteran's substantive appeal (VA Form 9), he requested a hearing before the Board by travel board.  The hearing was scheduled for May 2012; however, the Veteran reported that he could not make his scheduled hearing because he was having surgery and requested that his hearing be rescheduled for some time after August 2012.  As such, a second hearing was scheduled for December 2012 and the Veteran was provided notice of this hearing in November 2012.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is treated as if it were withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In June 2014, the Board remanded the Veteran's claim for an increase rating in excess of 10 percent for essential hypotension and service connection for an eye disorder, via the Appeals Management Center (AMC) in Washington, D.C., for additional development. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

In July 2014, the Veteran submitted a VA 21-4142 Form, in which he requested that the RO obtain his treatment records from the Mission Hospital in Asheville, North Carolina.  It is unclear to the Board whether he was treated for all of the disorders on appeal.  The Veteran only stated that he was receiving treatment from this facility from May 2013 to December 2013.  These private treatment records are not currently in the claims file.  Rather, in October 2014, Mission Hospital responded twice to the AOJ's request by indicating there was no authorization form attached.  Upon remand, these pertinent private treatment records must be obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

With regards to his eye disorder, the Board previously remanded the Veteran's claim in order to afford him another opportunity to attend another VA examination to determine the current nature and etiology of his claimed bilateral eye disorder for VA purposes.  In the remand, the Board specifically instructed the AOJ to schedule Veteran for a VA eye examination after obtaining any outstanding treatment records.  In July 2014, the Veteran was scheduled for a VA eye examination before he was afforded a reasonable opportunity to identify outstanding treatment records and all reasonable attempts have been made to obtain these identified treatment records.  The examiner found no bilateral eye disorder upon examination.  The examiner opined that it is less likely than not that there was any additional disability due to disease or injury superimposed upon the Veteran's eyes during service, which includes the 1988 injury to the left side of the face.  However, in ruling out a current diagnosis of astigmatism and presbyopia, the July 2014 VA examiner did not reconcile his findings with those of the August 2009 examiner who noted a diagnosis of astigmatism and presbyopia.  Moreover, the Board finds that in light of the examiner's finding that the Veteran has contracted visual fields, an opinion should have been rendered as to whether the diagnosis is due to service.  Thus, in the absence of a sufficient supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  38 C.F.R. § 3.159(c)(4) (2014).  

With regards to the Veteran's claim for an increased rating for essential hypertension, in the June 2014 remand, the Board also directed the AOJ to schedule the Veteran for a VA examination after obtaining any outstanding treatment records.  However, the Veteran was scheduled for a VA examination prior to obtaining outstanding treatment records from the Mission Hospital.  

The Court has held that compliance with a remand is not discretionary, and that if there is a failure to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent private treatment records from the Mission Hospital in Asheville, North Carolina between May 2013 and December 2013 as identified by the Veteran in the July 2014 VA Form 21-4142.  (Please note: Mission Hospital's responses in October 2014 indicated that the request for records did not include the attachment of the Veteran's consent to release form.)  If no records are associated with the claims file, a written determination should be included in the claims file.

2.  After completing the above, return the VA eye examination to the examiner who performed the July 2014 VA examination.  While the VA examiner found "no bilateral eye disorder upon examination," the examiner acknowledged that the Veteran's visual fields were contracted and the prior August 2009 VA contract examination noted current diagnoses of astigmatism and presbyopia.  In light of the foregoing, the examiner is asked to address the following questions:

(a)  Is the prior diagnosis of astigmatism and presbyopia at the August 2009 VA contract examination erroneous?  Please provide an explanation.

(b)  If the prior diagnosis of astigmatism and presbyopia at the August 2009 VA contract examination WAS NOT erroneous, is it at least as likely as not (50 percent or higher degree of probability) that any portion of the current astigmatism and presbyopia are an additional disability superimposed upon the Veteran's eyes during service due to the 1988 injury to the left side of the face noted in the Veteran's service treatment records?  Please provide an explanation.

(c)  Is it at least as likely as not (50 percent or higher
degree of probability) that the Veteran's contracted visual fields had its onset during or is in any way related
to his military service, to include the 1988 injury to
the left side of the face noted in the Veteran's
service treatment records?  Please provide an explanation.

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  If the examiner is unable to offer the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

3.  Return the claims file to the July 2014 VA hypertension examiner for an addendum opinion.  If the examiner who drafted the July 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  

In light of the Veteran's medical history, including blood pressure readings, detailed in the examination report and the examiner's finding that the Veteran "experiences intermittent worsening blood pressure," in the examiner's medical judgment, is the severity of the Veteran's hypertension disability best described as an individual who suffers from:

(a)  Diastolic pressure predominantly 130 or more;
 
(b)  Diastolic pressure predominantly 120 or more;

(c)  Diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more; 

OR

(d) Diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more?

Please provide a rationale. 

If the examiner is unable to offer the requested opinion, it is essential that he/she offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  To help avoid future remand, VA must ensure that all aforementioned request actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective measures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

